EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Chang Yang on 02/22/2021

The application has been amended as follows: 
In the claims
Claim 4,
The structure of claim 1, wherein the upper fixing plate has a pair of right and left upper protrusions, each of the pair of right and left upper protrusions protruding downward and allowing an associated one of the pair of upper coupling members to run through one of the right and left upper protrusions,
the lower fixing plate has a pair of right and left lower protrusions, each of the pair of right and left lower protrusions protruding upward and allowing an associated one of the pair of lower coupling members to run through one of the right and left lower protrusions,
respective lower end portions of the pair of right and left upper protrusions are received in respective upper end portions of the pair of right and left side spacers, and


Claim 5, 
The structure of claim 2, wherein the upper fixing plate has a pair of right and left upper protrusions, each of the pair of right and left upper protrusions protruding downward and allowing an associated one of the pair of upper coupling members to run through one of the right and left upper protrusions,
the lower fixing plate has a pair of right and left lower protrusions, each of the pair of right and left lower protrusions protruding upward and allowing an associated one of the pair of lower coupling members to run through one of the right and left lower protrusions,
respective lower end portions of the pair of right and left upper protrusions are received in respective upper end portions of the pair of right and left side spacers, and
respective upper end portions of the pair of right and left lower protrusions are received in respective lower end portions of the pair of right and left side spacers.

Claim 6, 
The structure of claim 3, wherein the upper fixing plate has a pair of right and left upper protrusions, each of the pair of right and left upper protrusions protruding downward and allowing an associated one of the pair of upper coupling members to run through one of the right and left upper protrusions,
the lower fixing plate has a pair of right and left lower protrusions, each of the pair of right and left lower protrusions protruding upward and allowing an associated one of the right and left lower protrusions,
respective lower end portions of the pair of right and left upper protrusions are received in respective upper end portions of the pair of right and left side spacers, and
respective upper end portions of the pair of right and left lower protrusions are received in respective lower end portions of the pair of right and left side spacers.

Reasons for Allowance
2.	Upon consideration of the claims and prior art of record, the claims are deemed unobvious and allowable.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a louver panel, including a pair of plate members, a spacer, a core member; an upper mounting unit and a lower mounting unit each including a fixing plate, a pair of upper/lower mounting members slidable in an upward/downward direction, a pair of upper/lower coupling members running in a rightward/leftward direction through an associated one of the pair of upper/lower mounting members and the upper/lower fixing plate to couple the associated upper/lower mounting member rotatably with respect to the upper/lower fixing plate” having the structural limitations as recited in the claims. Examiner believes that it will not be obvious to one of ordinary skill in the art to modify the prior art of record to reach applicant’s claimed invention without impermissible hindsight.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        2/22/2021